Supreme Court of Florida
                                    ____________

                                    No. SC13-539
                                    ____________

                               THE FLORIDA BAR,
                                  Complainant,

                                          vs.

                          ROBERT JOSEPH RATINER,
                                Respondent.

                                 [February 22, 2018]

PER CURIAM.

      We have for review a referee’s report recommending that Respondent,

Robert Joseph Ratiner, be found guilty of professional misconduct in violation of

the Rules Regulating The Florida Bar (Bar Rules), and that he be suspended from

the practice of law for a period of three years.1

      Both The Florida Bar (Bar) and Ratiner have sought review of the referee’s

report. For the reasons discussed below, we approve the referee’s findings of fact

and recommendations as to guilt. We also approve the aggravating and mitigating




      1. We have jurisdiction. See art. V, § 15, Fla. Const.
factors found by the referee. However, we disapprove the referee’s

recommendation that Ratiner be suspended for a second three-year period, to run

consecutive to an earlier suspension of three years. Based upon Ratiner’s

cumulative and escalating misconduct, the Court concludes that disbarment is the

appropriate sanction.

                                       FACTS

       Ratiner was admitted to practice law in 1990. In each of the three

disciplinary cases brought against Ratiner, two prior and the instant case, the

misconduct arose in the course of his representation of plaintiffs against E.I.

DuPont De Nemours & Co., Inc. (DuPont). The first disciplinary case resulted in a

sixty-day suspension and a public reprimand, to be followed by a two-year period

of probation, Fla. Bar v. Ratiner, 46 So. 3d 35 (Fla. 2010), while the second case

resulted in a three-year suspension. Fla. Bar v. Ratiner, 177 So. 3d 1274, 2015
WL 5156338, at *1 (Fla. 2015). Because the referee in this case found that the

prior cases constituted aggravating factors, and because we conclude that they

demonstrate the progression of Ratiner’s disparaging misconduct towards other

members of the legal profession, we discuss the earlier disciplinary cases below in

the context of our determination that disbarment is warranted in this case.

      The Florida Bar filed a complaint on March 22, 2013, alleging that on June

29 and December 14, 2011, and January 30, 2012, Ratiner violated the Bar Rules


                                         -2-
in his representation of the plaintiff in the matter of Sidran v. E.I. DuPont De

Nemours & Co., Inc., case number 92-18377, in the Eleventh Judicial Circuit

(Miami-Dade County, Florida). After the complaint was referred to a referee, we

stayed the proceedings upon the motion of the referee while the Court considered

the second disciplinary case brought against Ratiner, case number SC12-393.

Following the disposition in that case, see Fla. Bar v. Ratiner, 177 So. 3d 1274,

2015 WL 5156338 (Fla. 2015), we lifted the stay and the referee conducted a final

hearing pertaining to whether Ratiner had violated the Bar Rules and the issue of

sanctions. The referee thereafter submitted his report for the Court’s review, in

which he made the following pertinent findings and recommendations.2

                                    “Lie, Lie, Lie”

      One of the allegations of misconduct raised by the Bar was that Ratiner,

during a post-trial hearing in the Sidran matter, was overheard saying “lie, lie, lie”

in quick succession while opposing counsel conducted the direct examination of

Ratiner’s law partner. At the hearing before the referee, the judge presiding in the

Sidran case, Judge Amy Steele Donner, testified that she had heard Ratiner utter

the words “lie, lie, lie,” while at the time Ratiner denied that he had said those



       2. The referee did not find that Ratiner engaged in additional misconduct as
alleged by The Florida Bar. Because the Bar does not challenge those findings by
the referee, only the misconduct found by the referee is the basis for the
recommendations as to guilt and is subject to the Court’s review.


                                         -3-
words. Ratiner testified before the referee that he had been talking to his associate

in a low voice but that he had no recollection of saying “lie, lie, lie.” In his report,

the referee found Judge Donner’s testimony at the final hearing that Ratiner had in

fact spoken the words “lie, lie, lie” “very credible.” As a result, the referee found

Ratiner guilty of violating Bar Rules 4-3.5(c) (a lawyer shall not engage in conduct

intended to disrupt a tribunal) and 4-8.4(a) (a lawyer shall not violate or attempt to

violate the Rules of Professional Conduct).

                               Kicking Counsel’s Table

      In its complaint, the Bar also alleged that Ratiner, in the post-hearing

proceedings in the Sidran case, repeatedly kicked the leg of counsel’s table where

he was seated. The lead opposing counsel in the Sidran litigation, Andrew

Brenner, testified before the referee that Ratiner was kicking counsel’s table “in a

manner that was disruptive of the proceedings.” The referee had Mr. Brenner

demonstrate how Ratiner had been kicking the table, and found it to be “very

loud.” Judge Donner testified at the final hearing that she was aware that Ratiner

had kicked the table, and she called a sidebar after he did it a second time. As a

result of the kicking incident, she ended the post-trial hearing. Based upon the

testimony of Judge Donner and Mr. Brenner, the referee concluded “that such

behavior in fact would be disruptive to any judicial proceedings,” and found that

Ratiner intended to disrupt the proceedings and was therefore guilty of violating


                                          -4-
Bar Rules 4-3.5(c) and 4-8.4(d) (a lawyer shall not engage in conduct in

connection with the practice of law that is prejudicial to the administration of

justice).

                         Evidence of Additional Misconduct

       Although the referee did not make recommendations on the issue of guilt

with regard to additional alleged misconduct charged by the Bar, he did summarize

testimony from various witnesses pertaining to the additional alleged misconduct.

We conclude that such evidence, as supported in the record, is relevant to our

determination of attorney discipline. For that reason, we describe that additional

evidence as follows.

       Judge Donner testified that limits on closing arguments were agreed to by

the lawyers, and when Ratiner exceeded his time, she gave him a few additional

minutes but he stated that he would take whatever time he needed. Judge Donner

also testified that she saw Ratiner “ ‘wrinkling and throwing’ documents and that

after 4-5 times of this behavior she reprimanded Respondent.” On cross-

examination, Judge Donner stated that she saw Ratiner throwing documents on

counsel’s table, that he denied it, and that she told him that he was calling her a liar

because she did see him do it. Judge Donner described Ratiner’s behavior at trial

as “awful, that he was not respectful to the court or obeyed orders, and that she was

‘appalled.’ ” Moreover, Judge Donner testified that Ratiner’s behavior “had been


                                          -5-
totally disruptive, that he was a ‘bully’ and that she called the Bar about

Respondent’s behavior.” Finally, the referee found that there was clear and

convincing evidence “that during the entire trial Respondent had been rude, overly

aggressive, unprofessional and at times appeared to try to intimidate the witness.”

                               Recommended Sanction

      In determining the appropriate sanction, the referee found four aggravating

factors under Florida Standard for Imposing Lawyer Sanctions 9.22, including the

following: (a) (prior disciplinary offenses); (c) (a pattern of misconduct); (g)

(refusal to acknowledge wrongful nature of conduct); and (i) (substantial

experience in the practice of law). The referee found the following mitigating

factors under Florida Standard for Imposing Lawyer Sanctions 9.32: (b) (absence

of a dishonest or selfish motive); (g) (character or reputation); and (h) (physical or

mental disability or impairment).3

      In addition to the above-cited aggravating and mitigating factors, the referee

considered the following cases prior to recommending discipline: Fla. Bar v.

Kelner, 670 So. 2d 62 (Fla. 1996); Fla. Bar v. Wasserman, 675 So. 2d 103 (Fla.

1996); Fla. Bar v. Morgan, 938 So. 2d 496 (Fla. 2006); Fla. Bar v. Abramson, 3




       3. The last mitigating circumstance derived from Ratiner’s testimony at the
final hearing that he had the flu on the day of closing arguments in the Sidran
matter.


                                         -6-
So. 3d 964 (Fla. 2009); Fla. Bar v. Norkin, 132 So. 3d 77 (Fla. 2013); Fla. Bar v.

Ratiner, 46 So. 3d 35 (Fla. 2010); Fla. Bar v. Chosid, 500 So. 2d 150 (Fla. 1987);

Fla. Bar v. Vining, 761 So. 2d 1044 (Fla. 2000); Fla. Bar v. Walkden, 950 So. 2d
407 (Fla. 2007); Fla. Bar v. Rotstein, 835 So. 2d 241 (Fla. 2002); Fla. Bar v.

Norkin, 183 So. 3d 1018 (Fla. 2015); and Fla. Bar v. Simring, 612 So. 2d 561 (Fla.

1993). As discussed in our analysis below, the referee did not discuss any of the

individual cases cited or why the cases supported his recommended sanction.

      Based on his findings of fact, recommendations as to guilt, the aggravating

factors and mitigating factors found, and cited case law, the referee recommended

that Ratiner be suspended for a period of three years, to be served consecutively to

his current three-year suspension.

                                     ANALYSIS

      Before the Court, the Bar seeks review of the referee’s recommended

discipline of a consecutive three-year suspension. Specifically, the Bar argues that

Ratiner should be disbarred. Ratiner filed a cross-notice of intent to seek review,

challenging the referee’s findings of fact, recommendations as to guilt, and the

recommended sanction, arguing instead that he should receive at most a suspension

to run concurrent to his previously imposed three-year suspension.

      To the extent Ratiner challenges the referee’s findings of fact for the Bar

Rule violations, the Court’s review of such matters is limited, and if a referee’s


                                         -7-
findings of fact are supported by competent, substantial evidence in the record, the

Court will not reweigh the evidence and substitute its judgment for that of the

referee. Fla. Bar v. Frederick, 756 So. 2d 79, 86 (Fla. 2000); see also Fla. Bar v.

Jordan, 705 So. 2d 1387, 1390 (Fla. 1998). To the extent Ratiner challenges the

recommendation as to guilt, the Court has repeatedly stated that the referee’s

factual findings must be sufficient under the applicable rules to support the

recommendations as to guilt. See Fla. Bar v. Shoureas, 913 So. 2d 554, 557–58

(Fla. 2005). Moreover, the party challenging the referee’s findings of fact and

conclusion as to guilt has the burden of demonstrating that there is no evidence in

the record to support the findings or that the record evidence clearly contradicts the

conclusions. Fla. Bar v. Germain, 957 So. 2d 613, 620 (Fla. 2007). Lastly,

because “the referee is in a unique position to assess witness credibility, this Court

will not overturn his judgment absent clear and convincing evidence.” Id. at 621;

see Fla. Bar v. Batista, 846 So. 2d 479, 483 (Fla. 2003).

      We conclude that the referee’s factual findings pertaining to guilt are fully

supported by competent, substantial evidence in the record and that the referee’s

findings are sufficient to support the recommendations as to guilt. Accordingly,

we approve those findings and recommendations in full.

      With regard to Bar Rule 4-3.5(c) (a lawyer shall not engage in conduct

intended to disrupt a tribunal), the referee found that Ratiner violated this rule both


                                         -8-
based upon his “lie, lie, lie” comment and his repeatedly kicking counsel’s table.

According to the referee, “such behavior [kicking the table] in fact would be

disruptive to any judicial proceedings,” and Ratiner intended to disrupt the

proceedings. Bar Rule 4-3.5(c) provides that “[a] lawyer shall not engage in

conduct intended to disrupt a tribunal.” As discussed above, Judge Donner

testified that Ratiner did in fact say “lie, lie, lie” and Mr. Brenner testified that

Ratiner had repeatedly kicked counsel’s table while a witness was testifying in the

post-trial hearing. Ratiner ignores this testimony, relying instead upon his own

testimony at the final hearing denying that he engaged in the alleged conduct.

That, however, is not the appropriate standard for the Court’s review. “An

attorney cannot meet his burden by simply pointing to contradictory evidence

when there is also competent, substantial evidence in the record to support the

referee’s findings.” Fla. Bar v. Glueck, 985 So. 2d 1052, 1056 (Fla. 2008). Here,

the referee found Judge Donner and Mr. Brenner to be credible witnesses and

rejected Ratiner’s testimony in finding him guilty.

      The referee further found that Ratiner’s conduct in saying “lie, lie, lie”

violated Bar Rule 4-8.4(a) (Misconduct), which provides in pertinent part that “[a]

lawyer shall not violate or attempt to violate the Rules of Professional Conduct.”

Ratiner challenges the referee’s findings on this issue by disregarding the

testimony of Judge Donner, who was expressly found to be credible, and offering


                                           -9-
his own testimony, which the referee rejected. In addition to there being

substantial and competent evidence in the record to support the referee’s findings,

it is generally sufficient to find a respondent guilty of violating this rule where he

or she has been found guilty of violating other Bar Rules. See Fla. Bar v. Letwin,

70 So. 3d 578, 582 (Fla. 2011) (Bar Rule 4-8.4(a), by its own terms, is necessarily

violated whenever any other bar rule is violated).

      Bar Rule 4-8.4(d) provides in pertinent part that “[a] lawyer shall not engage

in conduct in connection with the practice of law that is prejudicial to the

administration of justice, including to knowingly, or through callous indifference,

disparage, humiliate, or discriminate against litigants, jurors, witnesses, court

personnel, or other lawyers.” The referee found that Judge Donner and Mr.

Brenner both testified about Ratiner’s behavior of kicking counsel’s table, that

both witnesses were very credible, and that Ratiner violated Bar Rule 4-8.4(d)

based upon the kicking of counsel’s table. As before, Ratiner argues that he should

not have been found guilty based on this conduct because he testified that he did

not recall behaving in that manner.

      The referee was in the best position to judge the demeanor of the witnesses

and their sincerity during the final hearing. The record supports the referee’s

factual findings, and Ratiner has failed to demonstrate that there is no evidence in

the record to support those findings or that the record evidence clearly contradicts


                                         - 10 -
the conclusions. We therefore approve the referee’s findings of fact and

recommendations as to guilt.

      We now turn to the referee’s recommended sanction, a three-year suspension

to run consecutive to Ratiner’s current three-year suspension imposed in Ratiner,

177 So. 3d 1274. The Bar urges the Court to disapprove this sanction and disbar

Ratiner. In reviewing a referee’s recommended discipline, the Court’s scope of

review is broader than that afforded to the referee’s findings of fact because,

ultimately, it is the Court’s responsibility to order the appropriate sanction. See

Fla. Bar v. Anderson, 538 So. 2d 852, 854 (Fla. 1989); see also art. V, § 15, Fla.

Const. At the same time, the Court will generally not second-guess the referee’s

recommended discipline, as long as it has a reasonable basis in existing case law

and the Florida Standards for Imposing Lawyer Sanctions (Standards). See Fla.

Bar v. Temmer, 753 So. 2d 555, 558 (Fla. 1999). In addition, the Court views

cumulative misconduct more seriously than an isolated instance of misconduct, and

cumulative misconduct of a similar nature warrants an even more severe sanction

than might dissimilar conduct. Walkden, 950 So. 2d at 410.

      In imposing a sanction, the Court considers the following factors: “a) the

duty violated; b) the lawyer’s mental state; c) the potential or actual injury caused

by the lawyer’s misconduct; and d) the existence of aggravating and mitigating

factors.” Fla. Stds. Imposing Law. Sancs. 3.0.


                                        - 11 -
      To begin, we conclude that the referee’s recommendation of a consecutive

three-year suspension is contrary to Standard 2.3, which provides in pertinent part:

“Suspension is the removal of a lawyer from the practice of law for a specified

minimum period of time. . . . No suspension shall be ordered for a specific period

of time in excess of three (3) years.” Fla. Stds. Imposing Law. Sancs. 2.3

(emphasis added). In this case, while the referee specified that the recommended

suspension was for three years, he also included that it be served consecutive to

Ratiner’s current three-year suspension, which was effective October 2, 2015. See

Fla. Bar v. Ratiner, 177 So. 3d 1274, 2015 WL 5156338 (Fla. 2015). Thus, the

effect of the referee’s recommended sanction is that Ratiner would serve a six-year

suspension, contrary to Standard 2.3. Further, the referee did not identify which

Standard(s) he relied upon in recommending imposition of a consecutive

suspension, other than the findings of aggravating and mitigating factors.

      Standard 8.1 provides for disbarment, absent aggravating or mitigating

circumstances, based upon prior disciplinary orders, as herein stated: “Disbarment

is appropriate when a lawyer . . . has been suspended for the same or similar

misconduct, and intentionally engages in further similar acts of misconduct.” Fla.

Stds. Imposing Law. Sancs. 8.1(b). Accordingly, without reference to the

aggravating and mitigating circumstances applicable here, the Standards reflect

that disbarment is the appropriate sanction.


                                       - 12 -
      Turning to the aggravating and mitigating factors found by the referee, we

conclude that there is competent, substantial evidence in the record to support the

referee’s findings. Moreover, “[a] referee’s findings in aggravation carry a

presumption of correctness that should be upheld unless clearly erroneous or

without support in the record.” Fla. Bar v. Ticktin, 14 So. 3d 928, 937 (Fla. 2009).

      With regard to the aggravating factor of prior disciplinary offenses (Standard

9.22(a)), we previously approved the facts and recommendations of guilt as

provided in the separate referees’ reports. Ratiner, 46 So. 3d at 36; Ratiner, 177
So. 3d 1274, 2015 WL 5156338 at *1.

      Ratiner was disciplined in the first case for misconduct that occurred during

a May 2007 deposition. Ratiner, 46 So. 3d at 36. The following findings of fact

support the recommendations of guilt in that case:

      During the course of the deposition, [opposing counsel] attempted to
      place an exhibit sticker on the Respondent’s laptop computer.

      Just prior to [opposing counsel’s] attempting to place the exhibit
      sticker on the computer, the Respondent was standing up and
      speaking forcefully towards [opposing counsel].

      As soon as [opposing counsel] attempted to place the exhibit sticker
      on the computer, the Respondent very briefly touched [opposing
      counsel’s] hand, then attempted to run around the table towards [him].

      Additionally, the [deponent] expressed that she was very scared as a
      result of the Respondent’s conduct.




                                       - 13 -
      The Respondent’s own consultant had to attempt to calm the
      Respondent down and specifically told the Respondent to “take a
      Xanax.”

      Further, while the Respondent was acting as described above, the
      court reporter stated, “I can't work like this!”

      Respondent then proceeded to forcefully lean over the deposition
      table, lambast [opposing counsel] in a tirade while proceeding to tear
      up the evidence sticker, wad it up and flick or toss it in the direction of
      [opposing counsel].

      The Respondent’s conduct during the deposition was outrageous,
      disruptive, and intimidating to the witness, opposing counsel, and
      other persons present during the deposition and otherwise prejudicial
      to the administration of justice.

Id. at 37. We found that Ratiner violated Bar Rules 3-4.3 (Misconduct and Minor

Misconduct), 4-3.5 (a lawyer shall not engage in conduct intended to disrupt a

tribunal), 4-4.4(a) (in representing a client, a lawyer shall not use means that have

no substantial purpose other than to embarrass, delay, or burden a third person or

knowingly use methods of obtaining evidence that violate the legal rights of such a

person), 4-8.4(a) (a lawyer shall not violate or attempt to violate the Rules of

Professional Conduct, knowingly assist or induce another to do so, or do so

through the acts of another), and 4-8.4(d) (a lawyer shall not engage in conduct in

connection with the practice of law that is prejudicial to the administration of

justice). We determined that the appropriate sanction in this first case was a sixty-

day suspension and a public reprimand, to be followed by a probationary period of

two years. Id. at 41. Also based upon the above-described misconduct, we agreed

                                        - 14 -
that members of the Bar and law students could “view the video recording of the

laptop incident in the context of a course on professionalism as a glaring example

of how not to conduct oneself in a legal proceeding.” Id. at 41 n.4.

      In the second disciplinary case, the Bar filed a complaint against Ratiner

based upon misconduct on October 13-14, 2009, during a document review session

in a lawsuit styled Frank Fuzzell, et al. v. E.I. DuPont, etc., et al. Bonnie Daboll

was the opposing counsel representing DuPont. The findings of fact in support of

the recommendations as to guilt included the following:

      On the first day of the document review session, Mr. Ratiner referred
      to Daboll’s co-counsel, Lea Souza-Rasile, also present that day, as a
      “dominatrix” and stated “you must enjoy dominating people.” In a
      voice loud enough for everyone in the room to hear him, Mr. Ratiner
      made this comment to his expert, Dr. Fred Haupt, who was also
      present at the document review session. Mr. Ratiner’s comments had
      no substantial purpose other than to embarrass Ms. Souza-Rasile. Mr.
      Ratiner’s comments, whether knowingly or with callous indifference,
      did disparage, humiliate, and/or discriminate against another lawyer,
      Ms. Souza-Rasile.

             On the second day of the document review session, Daboll
      hired a videographer to record the remaining sessions due to Mr.
      Ratiner’s behavior. . . . Mr. Ratiner vehemently objected to the
      placement of the professional videographer’s camera during this
      document review.

             On October 14, 2009, while reviewing a box of documents, Mr.
      Ratiner stated that the documents contained therein were inconsistent
      with the index provided to him beforehand. Thereafter, Daboll
      removed the hard copy of her index from her notebook, walked over
      to Mr. Ratiner’s table, and showed Mr. Ratiner one page of her index,
      keeping the remaining index consisting of several pages in her left
      hand by her side. Daboll kept her right hand on the document while

                                        - 15 -
      Mr. Ratiner viewed it. Mr. Ratiner maintained that his index was
      different from the index that Daboll was holding in her hand and he
      demanded a copy of her index, which Daboll refused.

             Thereafter, Mr. Ratiner attempted to grab the document from
      underneath Daboll’s right hand, and then immediately reached across
      her body and grabbed the papers which she had in her left hand. As
      Daboll attempted to hold on to the documents, she stated, “Don't grab
      [sic] ever again.” Mr. Ratiner continued to attempt to forcibly take
      the papers from Daboll, causing a security guard (who was also
      present to assist in safeguarding the documents) to come across the
      room and intervene.

Final Report of Referee at 3-4, Fla. Bar v. Ratiner, 177 So. 3d 1274 (Fla. 2015)

(No. SC12-393). We found that Ratiner violated Bar Rules 3-4.3 (the commission

by a lawyer of any act that is unlawful or contrary to honesty and justice); 4-4.4(a)

(a lawyer shall not use means that have no substantial purpose other than to

embarrass, delay, or burden a third person); 4-8.4(a) (a lawyer shall not violate or

attempt to violate the Rules of Professional Conduct, knowingly assist or induce

another to do so, or do so through the acts of another); and 4-8.4(d) (a lawyer shall

not engage in conduct in connection with the practice of law that is prejudicial to

the administration of justice). Consequently, on September 2, 2015, we imposed a

three-year suspension. Ratiner, 177 So. 3d 1274, 2015 WL 5156338 at *1.

      In addition to prior disciplinary history (Standard 9.22(a)), the referee also

found the other aggravating factors under Standard 9.22, (c) (a pattern of

misconduct), (g) (refusal to acknowledge wrongful nature of conduct), and (i)

(substantial experience in the practice of law). In view of Ratiner’s past

                                        - 16 -
misconduct where he acted unprofessionally and disrupted legal proceedings, there

clearly has emerged a pattern of similar misconduct. The referee also found that

Ratiner attempted to shift the blame to others, thus demonstrating that he refused to

acknowledge the wrongful nature of his conduct. Ratiner argues that this

aggravating factor does not apply because he has consistently and in good faith

claimed his innocence, citing Florida Bar v. Karten, 829 So. 2d 883 (Fla. 2002).

To the contrary, we cannot agree that Ratiner’s claim of innocence is made in good

faith. Ratiner has denied the existence of such objectionable, disrespectful conduct

over the years, even in the face of videotaped evidence and witness testimony. His

argument or belief that said conduct constitutes the zealous representation of his

clients is completely unacceptable. Finally, Ratiner admitted to the referee that he

has been licensed to practice law since 1990, and thus has substantial experience in

the practice of law.

      On the issue of mitigation, the referee found the mitigating factors under

Standard 9.32 (Factors which may be considered in mitigation) as follows: (b)

(absence of a dishonest or selfish motive), (g) (character or reputation), and (h)

(physical or mental disability or impairment). Ratiner argues that Standards 9.32(i)

(unreasonable delay in disciplinary proceeding) and 9.32(m) (remoteness of prior

offense) should also apply. Ratiner cites the fact that while the acts complained of

occurred in 2011, the Bar did not file its complaint until March 22, 2013. In


                                        - 17 -
addition, Ratiner argues that the prior disciplinary actions concerned events

occurring in 2007 and 2009, while the current case involved events occurring in

2011. These mitigators have not been established. First, the Bar filed its

complaint within the requisite time limitation. See Bar Rule 3-7.16(a) (“Inquiries

raised or complaints presented by or to The Florida Bar under these rules shall be

commenced within 6 years from the time the matter giving rise to the inquiry or

complaint is discovered . . . .”). In addition, the referee sought to stay the

proceedings, without objection by Ratiner4, in the event that resolution of case

number SC12-393 could impact the disposition of the instant case. Further, the

prior cases are not especially remote in time, the prior offenses having occurred

only two and four years earlier than the misconduct herein at issue. See also Fla.

Bar v. Varner, 992 So. 2d 224, 230 (Fla. 2008) (“A referee’s decision not to find

that a mitigating or aggravating factor applies also carries a presumption of

correctness and will not be disturbed unless clearly erroneous or without support in

the record.”).

      In cases where lawyers have previously been disciplined for engaging in

misconduct of a similar nature, the Court has generally taken an incremental




       4. We further observe that Ratiner himself had sought a stay before the
referee and an extension of time for filing of the referee’s report, in light of
continuing litigation in the Sidran case.


                                         - 18 -
approach in imposing discipline, increasing the severity of discipline in each

instance. See Norkin, 132 So. 3d at 92. The cases cited by the referee do not

support imposition of an additional suspension; rather, two of those cases support

disbarment. For example, in Vining, 761 So. 2d at 1048, we held that disbarment

was the appropriate sanction for an attorney who had been suspended twice

previously for similar misconduct. Similarly, in Walkden, 950 So. 2d at 411, we

held that increasingly heavier sanctions, from a ninety-day suspension, to a ninety-

one-day suspension, to a one-year suspension, next warranted disbarment.

      Disbarment is an extreme form of discipline and is reserved for the most

egregious misconduct. See Fla. Bar v. Summers, 728 So. 2d 739, 742 (Fla. 1999);

see also Fla. Bar v. Kassier, 711 So. 2d 515, 517 (Fla. 1998) (holding that

disbarment is an extreme sanction that should be imposed only in those rare cases

where rehabilitation is highly improbable). Ratiner’s intentional and egregious

misconduct continues to demonstrate an attitude that is wholly inconsistent with

professional standards, and there is no indication that he is willing to follow the

professional ethics of the legal profession. As we observed in Norkin,

      One can be professional and aggressive without being obnoxious.
      Attorneys should focus on the substance of their cases, treating judges
      and opposing counsel with civility, rather than trying to prevail by
      being insolent toward judges and purposefully offensive toward
      opposing counsel. This Court has been discussing professionalism
      and civility for years. We do not tolerate unprofessional and
      discourteous behavior. We do not take any pleasure in sanctioning


                                        - 19 -
         [Respondent], but if we are to have an honored and respected
         profession, we are required to hold ourselves to a higher standard.
132 So. 3d at 92-93. Thus, based upon the foregoing discussion, the Court is left

with but one course of action, and that is to disbar Ratiner.

                                    CONCLUSION

         Accordingly, Robert Joseph Ratiner is hereby disbarred. Because Ratiner is

currently suspended, this disbarment is effective immediately. Ratiner shall fully

comply with Bar Rule 3-5.1(h). Judgment is entered for The Florida Bar, 651 East

Jefferson Street, Tallahassee, Florida 32399-2300, for recovery of costs from

Robert Joseph Ratiner in the amount of $4,889.74, for which sum let execution

issue.

         It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, CANADY, POLSTON, and
LAWSON, JJ., concur.
LEWIS, J., recused.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS DISBARMENT.

Original Proceeding – The Florida Bar

Joshua E. Doyle, Executive Director, Tallahassee, Florida, Adria E. Quintela, Staff
Counsel, Sunrise, Florida, and Tonya L. Avery, Bar Counsel, The Florida Bar,
Miami, Florida,

         for Complainant

Kevin P. Tynan of Richardson & Tynan, P.L.C., Tamarac, Florida,


                                          - 20 -
for Respondent




                 - 21 -